Citation Nr: 1400652	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied service connection for PTSD.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Wash ington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the current record, the Board finds that further RO action on the matter on appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5)..

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran asserts that he was sexually and physically assaulted by roommates and a sergeant.  The Veteran has also asserted that during service a woman assaulted him who was angry that the Veteran was dating her girlfriend and that later the woman killed the girlfriend.  In the remand directive below, the Board details the specifics of these asserted stressors and relevant medical records currently of file, and requests that an examiner determine whether it is at least as likely as not that the asserted in-service assaults occurred.

The Veteran's service records do not contain any direct evidence of the asserted stressors, to include the asserted sexual and physical assaults.  There is, however, post-active service personnel records that document unexcused absences from reserve duty; specifically, in a December 1988 record, the Veteran was noted to have had nine unexcused absences within a one-year period.

Regarding psychiatric diagnoses, the claims file contains diagnoses of PTSD.  In letters dated in October 2009 and March 2010, a treating VA clinical psychologist wrote that the Veteran had PTSD related to sexual trauma experienced in service and requested that the Veteran be provided a VA Compensation and Pension examination regarding PTSD.

Given the diagnoses of psychiatric disability, including PTSD, and medical records suggesting that PTSD can be attributed to in-service assault, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

VA has obtained records of the Veteran's treatment at the VA Redding, California Outpatient Clinic through October 29, 2010.  The Veteran testified in August 2012 that he was going to be scheduling additional treatment.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated since October 29, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims  Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Redding Outpatient Clinic all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, to include any relevant records dated since October 29, 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance related to the assaults alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that an in-service assault occurred.

If the examiner determines that it is at least as likely as not that an in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such assault.

The examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor(s).

In rendering the requested opinions, the examiner should specifically consider and address all pertinent in-and post-service records relevant to the Veteran's assertions that he was sexually and physically assaulted by roommates and a sergeant-in particular, a November 1981 Report of Medical History (prior to the Veteran's active service) in which the Veteran marked a history of "[n]ervous trouble of any sort;" a February 1984 service record denoting that the Veteran was promoted from private first class (PFC) to Specialist Four (SP4); a December 1988 service record (while the Veteran was in reserve service) in which the Veteran was noted to have had nine unexcused absences within a one-year period; and post-service VA treatment records in which the Veteran reported being sexually assaulted by an adult when he was a child (August 2009 record), being physically assaulted by a woman during service (February 2008 record), and the reports of being physically and sexually assaulted by his roommates and his sergeant.  Regarding the asserted physical and sexual assaults by roommates and his sergeant, the Veteran has repeatedly reported to clinicians and provided testimony to the Board that his roommates would assault him and urinate upon him and that the sergeant raped him in October 1983 and thereafter repeatedly raped him for a six-month period. The examiner should also address the letters dated in October 2009 and March 2010 in which a treating VA clinical psychologist wrote that the Veteran had PTSD related to sexual trauma experienced in service.

The examiner should also review of the following additional records to ensure that the examination is based on a complete history, to include the Veteran's previous statements regarding the sergeant he has asserted raped him:  A November 2008 VA treatment record documents that the Veteran experienced questions regarding his own sexuality during service and that the Veteran "recalled his period of sexual trauma in Germany and how he often had positive interaction with his abuser;" a June 2009 VA treatment record documents that Veteran noted that when he stopped resisting the rapist "that he found that he was actually aroused by sex with this individual."  Regarding pre-service incidents, an August 2009 VA treatment record references an incident in which the Veteran reported that as a child he and two other boys were fondled by an adult man.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination,obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


